—Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered November 1, 1995, which denied the motion of defendant Otis Elevator Corporation pursuant to CPLR 3216 to dismiss the complaint for want of prosecution, unanimously reversed, on the law and the facts and in the exercise of discretion, the motion granted and the complaint dismissed against Otis Elevator Corporation, without costs. The Clerk is directed to enter judgment in favor of defendant Otis Elevator dismissing the complaint as against it.
While it is unfortunate that plaintiff, who alleges she was injured on an escalator in the Port Authority Terminal on July 29, 1990, has been unable, despite her repeated efforts, to retain new counsel since the death of her attorney in late 1993, she offers absolutely no proof that she has a good and meritorious cause of action. The only offerings are statements that she had an accident on an Otis escalator and that she suffers much *139pain and owes hospital bills. Significantly, no lawyer has taken the case, although plaintiff lists 17 lawyers who have reviewed her file and claims she spoke to "many, many, more”. Thus, although plaintiff’s delay may be adequately explained by circumstances beyond her control, there is nevertheless the need for some showing of merit (see, Sortino v Fisher, 20 AD2d 25, 32). Absent any such showing, Otis’ motion should have been granted. Concur—Rosenberger, J. P., Kupferman, Nardelli, Tom and Mazzarelli, JJ.